DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to utilizing optical microscope for obtaining high resolution images of samples.
Difato (US 2015/0106979) discloses an optical imaging equipment (paragraph 77), comprising: 
an optical microscope (paragraph 77, element 1), comprising an objective table (paragraph 16), an objective lens (paragraph 31) and a light source module (paragraph 28), 
wherein the objective table is movable in a XY-plane (paragraph 16), the light source module comprises a light source for providing illumination light for optical imaging (paragraph 27), 
the objective lens is movable in a Z-axis direction which is perpendicular to the XY-plane (paragraph 37); and
a microsphere (paragraph 77, element 7).
Kohli (US 2014/0333998) discloses an optical imaging equipment (paragraph 12), comprising: 
an optical microscope (paragraph 12), comprising a 3D electric sample table (paragraph 67), a microlens (paragraph 67) and a light source module (paragraph 65), 
wherein the 3D electric sample table is movable in a XY-plane (paragraph 89), 
the light source module comprises a light source for providing illumination light for optical imaging (paragraph 65), 
the microlens is movable in a Z-axis direction which is perpendicular to the XY-plane (paragraph 89); 
a microsphere array (paragraph 18).
Shechtman (US 2016/0301915) discloses an optical imaging equipment, comprising: 
an optical microscope, comprising a 3D electric sample table (paragraph 33), an objective lens (paragraph 65, fig.2, element 215) and a light source module (paragraph 67), wherein the 3D electric 
The prior art, either singularly or in combination, does not disclose “…a 3D electric sample table, fixed on the objective table for carrying a sample to be tested and driving the sample to be tested to move in 3D directions relative to the objective table; and a microsphere, fixed on a transparent substrate, wherein the objective lens, the microsphere, and the sample to be tested are arranged along the Z-axis direction in sequence; wherein, the transparent substrate along with the microsphere thereon can be moved to a first position and remain stationary with respect to the objective table in the Z-axis direction; the 3D electric sample table can adjust the sample to be tested with respect to the microsphere to an imaging plane which is parallel to the XY-plane and a first image is formed by the microsphere; the objective lens can be adjusted to a second position, so that the objective lens can perform a secondary imaging to the first image to form a second image; wherein the 3D electric sample table comprises a fixed base and a moving base, the fixed base being fixed on the objective table; the fixed base has an installation groove which has a first through-hole in its bottom; the moving base is mounted in the installation groove and movable in the 3D directions; the moving base has a second through-hole corresponding to the first through-hole, and 34868-4677-7859v.1 0114953-001US1wherein, the transparent substrate is directly mounted on a top surface of the fixed base, and there is one/or more microsphere which is fixed on a lower surface of the transparent substrate and mounted downward; and/or the light source comprises a transmitted white light source and/or a reflected fluorescence excitation light source, wherein the incident light emitted by the fluorescence excitation light source pass through a narrowband short-wave filter, which converts "wideband white light" of fluorescence source to "narrowband short-wave" monochromic lighting light, and then irradiated to the sample to be tested after being divided by a semi-transparent and semi-reflective mirror; and/or the transmitted white light is irradiated to the sample to be tested after passing through a narrowband short-wave filter, which converts "wideband white light" to "narrowband short wave" monochromatic illumination light; and/or, the original transmitted white light source and/or reflected fluorescent source of the microscope is directly replaced with a short-wave monochromatic light source; the second image is formed by reflection or transmission imaging; and/or the microsphere is a transparent medium sphere with a high refractive index which is greater than or equal to 1.5 and has a 
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
/ALLEN C WONG/Primary Examiner, Art Unit 2488